DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on 02/02/2021 has been entered and fully considered.  
Claims 2 and 13 has been cancelled without prejudice.
Claims 1, 11 and 17 have been amended.
Claims 1, 3-12, and 14-20 are pending in Instant Application.
Response to Arguments/Rejections
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. Applicants respectfully states “ Bandy does disclose that the system 32 generates one or more alerts that describe the identified root cause(s) of fault conditions9 and does not further disclose that the system 32 provides the one or more alerts describing the identified root cause(s) of the fault conditions for display to maintenance personnel. The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. With that said, Examiner would like to point to the previously pending limitation of claim 1 where the applicant argument states “providing, by the one or more computing devices, the one or more alerts for display to maintenance personnel associated with the aircraft, and one or more alerts that describe the identified root cause(s) of fault conditions” This limitations does not state that the one or more alerts describing the identified root cause(s) of the fault conditions for display to maintenance personnel, or alerts that describe the identified root cause(s) of fault conditions.  Furthermore, would like to point to paragraph [0039], lines 1-7, the component health indicators 58, subsystem health indicators 60, and system health indicators 62 are transmitted, either through a wired or wireless connection, to the ground based portion 36 for review and/or action by various ground personnel and end-users of the health management system data and maintenance”. The examiner interprets citation indicates that health indicators links the information about the location of the failure, which is signifying the root cause. Therefore the Examiner believes Bandy still teach or suggest the rejected limitations.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 7-12, 14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bandy et al. (US-2017/0186249).




Regarding Claim 1, Brandy discloses a computer-implemented method for monitoring aircraft system health (see at least Brandy: Para. [0005], lines 1-2, a method of health management of a monitored system), the method comprising: 
	obtaining, by one or more computing devices, fault data indicative of a plurality of fault indications provided by a first plurality of components of an aircraft (see at least Brandy: Para. [0035], lines 1-8, Referring now to FIG. 2, an exemplary health management and maintenance decision support system 32 is schematically illustrated. The health management and maintenance decision support system 32 includes an onboard portion 34 located onboard the aircraft 10, and a ground based portion 36 located remotely from the aircraft 10, for example, at a ground based computing device such as a laptop computer, smart phone or other device; Para. [0035], lines 24-28, The processed output data 46 are further processed at a diagnostic algorithm 48, which detects or extracts diagnostic features from the processed output data and calculates a component-specific condition indicator (CI) 50 for one or more failure modes for each component); 
	obtaining, by the one or more computing devices, condition indicators representative of respective operational conditions of a second plurality of components of the aircraft (see at least Bandy: Para. [0035], lines 8-17, The onboard portion 34 includes a plurality of subsystem diagnostic processes 38, which collect and process data from a number of aircraft 10 subsystems including, for example, drivetrain, engines, hydraulics, airframe, rotors, electrical power and/or wiring, and an on-aircraft reasoner. Referring to FIG. 3, an exemplary diagnostic process 38 is illustrated. The diagnostic process 38 collects data from subsystem components, often in the form of sensor data 40 specific to particular components or sub-components; and Para. [0036], lines 16-22, The subsystem health indicators 60 and system health indicators 62 are indicative of subsystem and system fault severity, respectively, and how soon associated maintenance is required, which is a function of the impact on not only component functionality, but also sub-system, system/aircraft functionality); 
	fusing, by the one or more computing devices, the fault data with the condition indicators to form a comprehensive data set (see at least Brandy: Para. [0038], lines 3-10, The maintenance reasoner 70 utilizes CIs 50 and component health indicators 58 to derive a recommended maintenance action list 72 to correct any faults indicated by the CIs 50 and the component health indicators 58. This recommended maintenance action list 72 is cross-referenced with the list of most likely fault/failure modes 68 to produce a ranked corrective action list 74); and 
	identifying, by the one or more computing devices, one or more causes of the plurality of fault conditions based at least in part on the comprehensive data set (see at least Brandy: Para. [0040], lines 16-23, The results of these inspections are reported into instantiations of the same diagnostics algorithms and diagnostic reasoner executed in the ground-based system, for example, at the Battalion server. This allows further refinement of the outputs of the health management and decision support system if further diagnostic evidence is required to reduce any ambiguity and definitively identify root cause(s) and corrective actions; and Para. [0036], lines 3-11, In the fault severity module 52, the Cis 50 are input into a component health assessment module 56, which outputs a component health indicator (HI) 58 as an indicator of component fault severity. In this assessment, the component health assessment module 56 assesses the Cis 50 relative to their impact on factors such as safety, mission impact and functionality, in that order, to determine the component health indicator 58);
generating, by the one or more computing devices, one or more alerts that describe the one or more causes of the plurality of fault conditions (see at least Bandy: Para. [0039], lines 2-6, component health indicators 58, subsystem health indicators 60, and system health indicators 62 are transmitted, either through a wired or wireless connection, to the ground based portion 36 for review and/or action by various ground personnel” and “the health indicator 58, 60, 62 are provided to maintenance personnel” *** The Examiner interprets that the information about the location of the failure is indicating root cause of the plurality of fault conditions).
	providing, by the one or more computing devices, the one or more alerts for display to maintenance personnel associated with the aircraft (see at least Bandy: Para. [0039], lines 7-17, The health indicators 58, 60, 62 comprise "severity" information, where higher indicated fault severity results in an increased urgency to take action to resolve the fault. In addition to, in some instances, providing an alert to the flight crew of the aircraft 10 when the fault is initially discovered, the health indicator 5, 60, 62 are provided to maintenance personnel for review to aid in prioritizing and scheduling maintenance tasks, and to engineering personnel who monitor fleet status, provide engineering support, and identify fleet-wide issues that may require proactive resolution).
	Regarding Claim 3, Bandy discloses the method of claim 1. Bandy further discloses wherein obtaining, by the one or more computing devices, the fault data comprises obtaining, by the one or more computing devices, at least one of: 	
	fault codes provided by flight control computers (see at least Bandy: Para. [0004], lines 17-23, algorithms are used to detect statistical anomalies in data. Fault isolation reasoners are utilized to manage and reduce built-in-test and fault codes available from avionic components (i.e., flight control computers) into likely sources of component errors) and fault data derived from discrete flight data parameters (see at least Bandy: Para. [0035], lines 17-23, the diagnostic process 38 also utilizes aircraft parametric data 42, such as aircraft states, velocities or accelerations. The subsystem diagnostic process 38 processes the data 40, 42 using one or more data manipulation algorithms 44 to, for example, filter, synchronize, de-noise, or harmonically analyze the data, and provides a set of processed output data 46).
	Regarding Claim 4, Bandy discloses the method of claim 1. Bandy further discloses wherein obtaining, by the one or more computing devices, the condition indicators comprises: 	
	2obtaining, by the one or more computing devices, continuous parameter data indicative of respective continuous operational conditions of the second plurality of components of the aircraft (see at least Bandy: Para. [0035], lines 8-17, The onboard portion 34 includes a plurality of subsystem diagnostic processes 38, which collect and process data from a number of aircraft 10 subsystems including, for example, drivetrain, engines, hydraulics, airframe, rotors, electrical power and/or wiring, and an on-aircraft reasoner. Referring to FIG. 3, an exemplary diagnostic process 38 is illustrated. The diagnostic process 38 collects data from subsystem components, often in the form of sensor data 40 specific to particular components or sub-components *Examiner interprets that health monitoring system is continuously looping by monitoring and obtaining operational conditions); and 	
	deriving, by the one or more computing devices based at least in part on the continuous parameter data, the condition indicators representative of respective responses of the second plurality of components to respective control signals respectively provided to the second plurality of components (see at least Bandy: Para. [0035], lines 24-28, The processed output data 46 are further processed at a diagnostic algorithm 48, which detects or extracts diagnostic features from the processed output data and calculates a component-specific condition indicator (CI) 50 for one or more failure modes for each component).
Claim 7, Bandy discloses the method of claim 1. Bandy further teaches wherein identifying, by the one or more computing devices, the one or more causes comprises applying, by the one or more computing devices, automated reasoning technology to the comprehensive data set to identify the one or more causes (see at least Bandy: Para. [0004], lines 23-29, To maximize the value of health management systems in achieving reliable and cost/time efficient condition-based maintenance objectives, automated processes are required that can address these interdependencies and provide specific actionable maintenance recommendations to various end-users of health management system output; and Para. [0037], lines 12-15, The reasoner 66 mathematically evaluates the set of known active and inactive evidence states within the context of the dependency model, and outputs a ranked list of most likely fault/failure modes 68).
	Regarding Claim 8, Bandy discloses the method of claim 1. Bandy further teaches wherein identifying, by the one or more computing devices, the one or more causes comprises identifying, by the one or more computing devices, one or more patterns exhibited by the comprehensive data set (see at least Bandy: Para. [0037], lines 9-15, The fault/failure mode reasoner 66 utilizes a dependency model describing known links between each potential fault/failure mode and evidence expected to be active when present. The reasoner 66 mathematically evaluates the set of known active and inactive evidence states within the context of the dependency model, and outputs a ranked list of most likely fault/failure modes 68), the one or more patterns associated with the one or more causes (see at least Bandy: Para. [0038], lines 1-3, the onboard portion 34 further includes a maintenance reasoner 70 that maps potential component faults to maintenance actions).
Claim 9, Bandy discloses the method of claim 8. Bandy further discloses wherein identifying, by the one or more computing devices, the one or more patterns exhibited by the comprehensive data set comprises determining, by the one or more computing device, that a first plurality of parameters described by the comprehensive data set (see at least Bandy: Para. [0037], lines 9-15, The fault/failure mode reasoner 66 utilizes a dependency model describing known links between each potential fault/failure mode and evidence expected to be active when present. The reasoner 66 mathematically evaluates the set of known active and inactive evidence states within the context of the dependency model, and outputs a ranked list of most likely fault/failure modes 68) respectively satisfy a first plurality of pattern conditions (see at least Bandy: Para. [0038], lines 1-3, the onboard portion 34 further includes a maintenance reasoner 70 that maps potential, component faults to maintenance actions).
	Regarding Claim 10, Bandy discloses the method of claim 1. Bandy further discloses wherein identifying, by the one or more computing devices, the one or more causes comprises executing, by the one or more computing devices (see at least Bandy: Para. [0037], lines 1-5, In the fault isolation module 54, a data driven approach including a system dependency model, which considers interactions between systems and subsystems, is utilized to list and rank potential failure modes to isolate the likely cause of an anomalous value for a particular CI 50), a step-wise logic process based at least in part on the comprehensive data to identify the one or more causes (see at least Bandy: Para. [0039], lines 7-20, The health indicators 58, 60, 62 comprise "severity" information, where higher indicated fault severity results in an increased urgency to take action to resolve the fault. In addition to, in some instances, providing an alert to the flight crew of the aircraft 10 when the fault is initially discovered, the health indicator 58, 60, 62 are provided to maintenance personnel for review to aid in prioritizing and scheduling maintenance tasks, and to engineering personnel who monitor fleet status, provide engineering support, and identify fleet-wide issues that may require proactive resolution. This hierarchical approach for fault detection, isolation, and severity assessment enables getting timely, specific actionable information to the appropriate end-user of the system at the right time).
	Regarding Claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. An aircraft health monitoring system, the system comprising: one or more processors; and one or more memory devices that store instructions executable by the one or more processors, wherein execution of the instructions by the one or more processors causes the aircraft health monitoring system to (see at least Bandy: Para. [0035], lines 3-8, The health management and maintenance decision support system 32 includes an onboard portion 34 located onboard the aircraft 10, and a ground based portion 36 located remotely from the aircraft 10, for example, at a ground based computing device such as a laptop computer, smart phone or other device. *Examiner interprets that system contains one or processors and memory that executes the instructions of the aircraft health monitoring system)…
	Regarding Claim 12, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
Regarding Claim 14, Bandy discloses the system of claim 11. Bandy further discloses wherein to identify the one or more causes based at least in part on the comprehensive data set (see at least Bandy: Para. [0037], lines 9-15, The fault/failure mode reasoner 66 utilizes a dependency model describing known links between each potential fault/failure mode and evidence expected to be active when present. The reasoner 66 mathematically evaluates the set of known active and inactive evidence states within the context of the dependency model, and outputs a ranked list of most likely fault/failure modes 68), the system automatically applies logic-based or probabilistic reasoning to the comprehensive data set to identify the one or more causes of the plurality of fault indications (see at least Bandy: Para. [0041], lines 1-9, Separating severity assessment from fault isolation in this way allows for different algorithmic approaches to be used to arrive at the results of the severity assessment and the fault isolation. Further, the system's hierarchical approach for assessing diagnosing faults and fault severity across sub-systems and at the system level, utilizing intersystem dependencies, provides better fault isolation and fault severity assessment, and appropriate timely communication of results to different end-users).
	Regarding Claim 16, Bandy discloses the system of claim 11. Bandy further teaches wherein the system comprises an in-vehicle health monitoring system physically located within an aircraft (see at least Bandy: Para. [0035], lines 1-5, health management and maintenance decision support system 32 is schematically illustrated. The health management and maintenance decision support system 32 includes an onboard portion 34 located onboard the aircraft 10), and wherein the system operates in real-time during aircraft operation (*Examiner interprets that health monitoring system is continuously looping by monitoring and obtaining operational conditions in which is an indication of the system operating in real-time).
	Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.
	Regarding Claim 18, Bandy discloses the system of claim 17.
	Bandy further discloses wherein the system comprises a ground-based system that obtains the fault data and continuous system response data from an aircraft during flight (see at least Bandy: Para. [0035], lines 3-8, The health management and maintenance decision support system 32 includes an onboard portion 34 located onboard the aircraft 10, and a ground based portion 36 located remotely from the aircraft 10, for example, at a ground based computing device such as a laptop computer, smart phone or other device).
Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandy in view of Yukawa et al (US-2007/0033277; already of record).
	Regarding Claim 5, Bandy discloses the method of claim 1.
	 Bandy further teaches wherein: 
	obtaining, by the one or more computing devices, the fault data comprises obtaining, by the one or more computing devices, the fault data from a plurality of flight control computers that respectively control the second plurality of components (see at least Bandy: Para. [0035], lines 8-17, The onboard portion 34 includes a plurality of subsystem diagnostic processes 38, which collect and process data from a number of aircraft 10 subsystems including, for example, drivetrain, engines, hydraulics, airframe, rotors, electrical power and/or wiring, and an on-aircraft reasoner. Referring to FIG. 3, an exemplary diagnostic process 38 is illustrated. The diagnostic process 38 collects data from subsystem components, often in the form of sensor data 40 specific to particular components or sub-components); and
	obtaining, by the one or more computing devices, the condition indicators (see at least Bandy: Para. [0036], lines 3-7, In the fault severity module 52, the Cis 50 are input into a component health assessment module 56, which outputs a component health indicator (HI) 58 as an indicator of component fault severity).
	Bandy does not explicitly teach: 
	obtaining, by the one or more computing devices, continuous flight data indicative of respective responses of the second plurality of components to respective control signals 
	deriving, by the one or more computing devices, the condition indicators from the continuous flight data. 
	However, in the same field of endeavor, Yukawa teaches:
	obtaining, by the one or more computing devices, continuous flight data indicative of respective responses of the second plurality of components to respective control signals respectively provided to the second plurality of components by the plurality of flight control computers (see at least Yukawa: Para. [0014], lines 7-14, fault data includes data that details problems with the mobile platform 18 or problems with any system or subsystem of the mobile platform 18 that were detected during the operation of the mobile platform 18, e.g. a solenoid misfire or the temperature of a component is out of range. The CMC 12 automatically transmits the fault data to the CCS 20 where it is stored and made accessible by maintenance crews; and Para. [0013], lines 2-5, The DASS 10 includes at least one central maintenance computer (CMC) 12 and at least one onboard computer system (OCS) 14 onboard a mobile platform 18); and 
	deriving, by the one or more computing devices, the condition indicators from the continuous flight data (see at least Yukawa: Para. [0025], lines 16-24, the CCS processor 38 executes the ELB228B to store downloaded data in the CCS database 42. The downloaded data includes CMC 12 transmitted fault data, ELB fault reports transmitted by the ELB128A, which includes CMC 12 generated MPC fault reports that have been completed by the crew, MPC fault reports generated by the crew. Further yet, the CCS processor executes the ELB228B to coordinate or correlate the fault data transmit ted to the CCS 20 by the CMC 12).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 taught by Bandy and combine obtaining, by the one or more computing devices, continuous flight data indicative of respective responses of the second plurality of components to respective control signals respectively provided to the second plurality of components by the plurality of flight control computers and deriving, by the one or more computing devices, the condition indicators from the continuous flight data taught by Yukawa. One of ordinary skill in the art would have been motivated to make this modification in order to enhance ease and efficiency of many tasks the operator must perform during operation of the mobile platform (Yukawa: Para. [0015], lines 4-7).
	Regarding Claim 19, Bandy discloses the system of claim 17.
	Bandy further teaches wherein: 
	the fault data comprises fault codes provided by a plurality of flight control computers that respectively control the second plurality of components of the aircraft (see at least Bandy: Para. [0035], lines 8-17, The onboard portion 34 includes a plurality of subsystem diagnostic processes 38, which collect and process data from a number of aircraft 10 subsystems including, for example, drivetrain, engines, hydraulics, airframe, rotors, electrical power and/or wiring, and an on-aircraft reasoner. Referring to FIG. 3, an exemplary diagnostic process 38 is illustrated. The diagnostic process 38 collects data from subsystem components, often in the form of sensor data 40 specific to particular components or sub-components).	
	Bandy does not explicitly teach:

	the system is further configured to derive the condition indicators representative of respective responses of the second plurality of components of the aircraft to respective control signals from continuously recorded flight data.
	However, in the same field of endeavor, Yukawa teaches:
	the condition indicators are representative of respective responses of the second plurality of components of the aircraft to respective control signals provided to the second plurality of components (see at least Yukawa:  Para. [0014], lines 7-14, fault data includes data that details problems with the mobile platform 18 or problems with any system or subsystem of the mobile platform 18 that were detected during the operation of the mobile platform 18, e.g. a solenoid misfire or the temperature of a component is out of range. The CMC 12 automatically transmits the fault data to the CCS 20 where it is stored and made accessible by maintenance crews) by the plurality of flight control computers (see at least Yukawa: Para. [0013], lines 2-5, The DASS 10 includes at least one central maintenance computer (CMC) 12 and at least one onboard computer system (OCS) 14 onboard a mobile platform 18); and 
	the system is further configured to derive the condition indicators representative of respective responses of the second plurality of components of the aircraft to respective control signals from continuously recorded flight data (see at least Yukawa: Para. [0025], lines 16-24, the CCS processor 38 executes the ELB228B to store downloaded data in the CCS database 42. The downloaded data includes CMC 12 transmitted fault data, ELB fault reports transmitted by the ELB128A, which includes CMC 12 generated MPC fault reports that have been completed by the crew, MPC fault reports generated by the crew. Further yet, the CCS processor executes the ELB228B to coordinate or correlate the fault data transmit ted to the CCS 20 by the CMC 12).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according claim 17 as taught by Bandy and combine obtaining, by the one or more computing devices, continuous flight data indicative of respective responses of the second plurality of components to respective control signals respectively provided to the second plurality of components by the plurality of flight control computers and deriving, by the one or more computing devices, the condition indicators from the continuous flight data taught by Yukawa. One of ordinary skill in the art would have been motivated to make this modification in order to enhance ease and efficiency of many tasks the operator must perform during operation of the mobile platform (Yukawa: Para. [0015], lines 4-7).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandy in view of Yukawa as applied to claim 5 above, and further in view of Small et al. (US-2017/0021914).
	Regarding Claim 6, Bandy in view of Yukawa teaches the method of claim 5. Neither Bandy nor Yukawa mention wherein the second plurality of components comprises one or more flight control actuators and obtaining, by the one or more computing devices, the condition indicators comprises: 
	obtaining, by the one or more computing devices, continuous parameter data indicative of flight control surface movement of the aircraft; and

	However, in the same field of endeavor, Small teaches:
	wherein the second plurality of components comprises one or more flight control actuators (see at least Small: Para. [0033], lines 3-11, First, the flight control system can typically include as many as fifteen primary control surface actuators; three for the rudder, four for the elevator, four for the flaperon and four for the aileron. Each of these actuators has an integrated differential pressure transducer based force measurement sub-system. This force measurement sub-system is used to measure actuator output force, which in tum is used for surface level force equalization (load sharing)) and obtaining, by the one or more computing devices, the condition indicators comprises: 
	obtaining, continuous parameter data indicative of flight control surface movement of the aircraft (see at least Small: Para. [0018], lines 9-16, As shown, each of fibers 100a and 100b includes multiple fiber optic-sensing points, severally indicated at 102a and 102b, respectively, used to measure parameters of the subject flight control surfaces. Each of the cross-marks on fiber lines 100a and 100b represents a fiber optic sensing point. As shown, the fiber optic sensing points on vertical stabilizer 219 are part of fiber optic line 100b); and  
	6determining, the respective responses of the one or more flight control actuators to the respective control signals based at least in part on the continuous parameter data (see at least Small: Para. [0030], lines 11-18, system 200 can be provided with data command signaling multiplexed over the same optical fiber used for sensing. Thus, data command signaling to the actuators 201 is multiplexed over fiber 100, for example. Fourth, a FBG based integrated structural health monitoring (SHM) sensing system capable of load monitoring as well as detecting, locating and quantifying cracks and de-laminations in composite structures such as smart composite wings with embedded FBG sensors may be added).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 5 taught by Bandy in view of Yukawa and combine continuous parameter data indicative of flight control surface movement of the aircraft and the respective responses of the one or more flight control actuators to the respective control signals based at least in part on the continuous parameter data taught by Small. One of ordinary skill in the art would have been motivated to make this modification in order to convey a substantial reduction in cost, weight, envelope and power consumption, with improved system reliability due to reduced part count (Small: Para. [0033], lines 36-38).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandy in view of Clark, IV et al. (US- 2018/0047224; hereinafter Clark; already of record).
	Regarding Claim 15, Bandy discloses the system of claim 11. Bandy teaches wherein to identify the one or more causes of the plurality of fault conditions (see at least Bandy: Para. [0037], lines 1-5, In the fault isolation module 54, a data driven approach including a system dependency model, which considers interactions between systems and subsystems, is utilized to list and rank potential failure modes to isolate the likely cause of an anomalous value for a particular CI 50), however, Bandy does not explicitly teach where the system: 
	accesses one or more rules that describe previously established relationships between anomalous feature behavior, specific fault indications, and causes of fault indications; and	applies the one or more rules to the comprehensive data set to identify the one or more causes of the plurality of fault conditions.  

	accesses one or more rules that describe previously established relationships (see at least Clark: Para. [0039], lines 6-14, The automated conditioning interface 312 automatically scores the corrected data from the data quality assurance module 304. The automated scoring includes correction and/or addition of data attributes that may include malfunction codes or other categorization (e.g. event types such as Scheduled or Unscheduled). This may be accomplished by user-defined rules, or by rules established by technologies such as Machine Learning) between anomalous feature behavior, specific fault indications, and causes of fault indications (see at least Clark: Para. [0012], In addition to one or more of the features described above or below, or as an alternative, further embodiments could include wherein the fleet analytic services modules include a health analysis module configured to detect anomalies and/or adverse current and/or future conditions in the fleet data and to provide feedback indicative of the anomalies;  and Para. [0036], lines 16-22, The fleet data 302 may include health and/or usage data, for example, condition indicator data, health indicator data, parametric usage data, control inputs, temperatures, pressures, vibrations, regimes, system response data, speed, altitude, heading, environmental data, location, system faults/warnings, etc.); and 
	applies the one or more rules to the comprehensive data set to identify the one or more causes of the plurality of fault conditions (see at least Clark:  Para. [0072], lines 7-14, The health analysis module 330 may monitor incoming data and automatically detect anomalies in the data to provide feedback before adverse situations (further) develop or cross predetermined thresholds. The health analysis module 330 may provide an overview of any anomalies, enable expert feedback, and provide a technique for finding combinations of anomalies based on rules or heuristics). 
	Accordingly, it would been obvious to one of ordinary skill in the art before time of filing the invention to modify the system according to claim 11 as taught by Bandy and combine accesses one or more rules that describe previously established relationships between anomalous feature behavior, specific fault indications, and causes of fault indications and applies the one or more rules to the comprehensive data set to identify the one or more causes of the plurality of fault conditions as taught by Clark. One of ordinary skill in the art would have been motivated to make this modification in order to improve maintenance, operations, costs, readiness, health and supply/logistics (Clark: Para. [0002], lines 7-8). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandy in view of Leao et al. (US-20100161274; already of record).
	Regarding Claim 20, Bandy discloses the system of claim 17. Bandy further teaches wherein to identify the one or more causes the system (see at least Bandy: Para. [0037], lines 1-5, data driven approach including a system dependency model, which considers interactions between systems and subsystems, is utilized to list and rank potential failure modes to isolate the likely cause of an anomalous value for a particular CI 50) is configured to: 
	identify a first potential cause of the plurality of fault conditions based at least in part on the comprehensive data set (see at least Bandy: Para [0040], lines 7-15,  the ranked corrective action list 74 may be input into an engineering watch list, and/or used for refinement of the fault/failure mode reasoner 66 algorithm. Further, as part of the ground based portion 36, the flight crew are provided with a list of observation requests 76, if any are required, to perform prior to leaving the aircraft 10, and maintenance personnel are provided with a recommended inspection list 78 of conditions to review or components to inspect on the aircraft 10);
	…output an alert that describes the first potential cause as an identified cause of the fault indications (Bandy: Para. [0039], lines 7-15, The health indicators 58, 60, 62 comprise "severity" information, where higher indicated fault severity results in an increased urgency to take action to resolve the fault. In addition to, in some instances, providing an alert to the flight crew of the aircraft 10 when the fault is initially discovered, the health indicator 58, 60, 62 are provided to maintenance personnel for review to aid in prioritizing and scheduling maintenance tasks)
	Bandy does not explicitly teach:	
	in response to identifying the first potential cause, increase a first confidence score associated with the first potential cause; 
	determine whether the first confidence score exceeds a threshold value; 
when the first confidence score exceeds the threshold value,…; and 
	when the first confidence score does not exceed the threshold value, supplement the comprehensive data set with additional fault data or additional condition indicator data and reconsider the first potential cause.
	However, in the same field of endeavor, Leao teaches:
	in response to identifying the first potential cause, increase a first confidence score associated with the first potential cause (see at least Leao: Para. [0067], lines 10-20, This set of new and historical values is used to identify a trend in system degradation (block 408). This trend is then extrapolated so that the future time when the degradation index will reach a threshold can be estimated (block 410). The difference between the instant of the latest measurement considered for the calculations and the estimated instant when the degradation index will reach a threshold is the RUL. The estimated instant when the degradation will reach a threshold or the RUL are then provided as outputs together with confidence bounds (block 412). These confidence bounds may be provided in terms of lower and upper limits. * Examiner interprets when the first potential cause of the exceeds an degradation threshold, the confidence bounds (i.e., confidence score) increase that is associated with the potential cause);
	determine whether the first confidence score exceeds a threshold value (see at least Leao:  Para. [0066], lines 4-12, some points may exceed a threshold even for a healthy equipment. To overcome this limitation, the present solution may also include the calculation of more elaborate health indicators based on these indexes. One such indicator could be calculated using a moving window over the statistical index calculation results. For instance, if a 95% threshold is being used, a 20 data point moving window could be considered and the number of threshold exceedances along the window define the health index); 
	when the first confidence score exceeds the threshold value, output an alert…(see at least Leao: Para. [0013], 13-18, An indication may be generated upon detection of an abnormal situation whenever the degradation exceeds an alarm threshold for example. Alternatively, this index can be combined with historical data and this information can be used to predict future health states of the system or component. *Examiner interprets when the system outputs alarm, the alarm threshold describes the degradation based on historical data and this information can be used to predict future health states of the system or component); and 
	when the first confidence score does not exceed the threshold value (see at least Leao: Para. [0066], lines 17-20, If no exceeding occurs or one single exceeding occurs, there is no degradation. If more than one exceeding event occurs, the degradation can be defined in proportion to the number of such exceedances), supplement the comprehensive data set with additional fault data or additional condition indicator data and reconsider the first potential cause (see at least Leao: Para. [0042], lines 1-13, FIG. 6 shows an alternative exemplary illustrative non-limiting implementation that also provides means for combining new measurements with historical data to yield the prediction for future health states of the system or component. As can be seen, blocks 402, 404 of FIG. 6 are similar to blocks 3 06, 310 respectively of FIG. 2B. However, in the FIG. 6 case, additional block 406 can retrieve historical data from degradation index calculation results for a specific instance, and a trend can be calculated using the historical and new data (block 408). The system can extrapolate trend and estimate instances when the degradation index will reach undesired thresholds (block 410), and an alert system can generate an output; and Para. [0067], lines 6-11, by combining the new calculated degradation index (using any of the described methods) (block 402) (i.e., additional fault data), and comparing these new measurements with other previously calculated values (* Examiner interprets that previously calculated values as the comprehensive data)(block 406). This set of new and historical values is used to identify a trend in system degradation (block 408)).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the system according to claim 17 as taught by Bandy and combine in response to identifying the first potential cause, increase a first confidence score associated with the first potential cause; determine whether the first confidence score exceeds a threshold value; when the first confidence score exceeds the threshold value,…; and when the first confidence score does not exceed the threshold value, supplement the comprehensive data set with additional fault data or additional condition indicator data and reconsider the first potential cause the technology relates to improving methods, systems and techniques for monitoring the health of a closed-loop electromechanical system onboard an aircraft, in particularly uses non-linear statistical techniques can be used to provide early warning of abnormal situations (Leao: Para. [0005], lines 6-8).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
                                                                                                                                                                                                        /BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664